                            Case 1:19-cv-10583-RA Document 34
                                                           33 Filed 06/26/20
                                                                    06/25/20 Page 1 of 1




            Erik M. Bashian, Esq.
            T: (516) 279-1554
            F: (516) 213-0339
            eb@bashpaplaw.com

            *Admitted to Practice in New York and New Jersey
                                                                                               VIA CM/ECF



                                                                                       June 25, 2020

            United States District Judge Ronnie Abrams
            United States District Court
            Southern District of New York
            40 Foley Square, Room 2203
            New York, New York 10007

                        Re:           Nelson v. 303 Fare, LLC d/b/a Lolo’s Seafood Shack et al.
                                      Case No.: 1:19-cv-10583-RA

            Dear District Judge Abrams:

                    Please be advised that this office represents the Plaintiff Kareem Nelson (“Plaintiff”) in
            connection with the above-referenced action. As previously reported, the above referenced
            action has been settled. Currently, Plaintiff is reviewing the modified settlement agreement
            which was only received this week. Respectfully, we are requesting together with counsel for
            the defendants, an extension of time to file a Stipulation of Dismissal for thirty (30) days so that
            the parties can finalize the settlement agreement.

                        We thank this Honorable Court for its time and consideration in this matter.


Application granted. However, absent good cause, no                           Respectfully submitted,
further extensions will be granted.

                                                                              BASHIAN & PAPANTONIOU, P.C.
SO ORDERED.


               __________________________________
                                                                              /s/ Erik M. Bashian
               Ronnie Abrams, U.S.D.J.                                        ________________________
               June 26, 2020                                                  Erik M. Bashian, Esq.


            cc:         Daryl Davis, Esq. (via CM/ECF)
                        Ilan Weiser, Esq. (via CM/ECF)
                        Nicole Vescova, Esq. (via CM/ECF)




                500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
